Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 1 of 18




          Exhibit B-4
         [REDACTED]
                     Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 2 of 18



                 In the event MLBAM gives written notice of an o~jection with respect to any violation of the foregoing,
                 Licensee shall remedy the violation within twenty-four (24) hours following receipt of written notice, Any
                 failure to comply with the foregoing shall be subject to the remedy set forth in Section XlLB of this
                 ~~x!libit D, For purposes of clarity, the Parties acknowledge and agree that within the Licensee-Controlled
                 Properties certain user-generated content not subject to the prior review or approval of Ucermee may be
                 published and may contain materials in violation of this Section, Publication of such user generated
                 content in vfolation of this Section shall not be deemed a material breach provided that upon knowledge of
                 the publication of such user generated Prohibited Content, Licensee removes that content as soon as
                 practicable, but in no event later than twenty-frmr (24) hours follo,ving such knowledge.

                 H, MLBAM's Prohibited Activities, MLBA.c\,1 agrees that it shall: (i) not make any reforence or claim
                 about Licensee or its products other than presenting current information that bas been published by mutual
                 agreement of the Pmiies or pre-approved in writing by Licensee; (ii) :not use deceptive, misleading, illegal,
                 or unethical practices in marketing or promoting the Approved Fantasy Games; (iii) keep Licensee
                 informed as to any problems encountered with the Approved Fantasy Games; (iv) not make any
                 representations or warranties with respect to the Approved Fantasy Games; (v) use only those marketing
                 materials and promotional materials approved in advance and in writing by each of the Parties; and (vi) not
                 solicit any End User or potential End User to cancel, not renew, or discontinue its use of any Approved
                 Fantasy Game,

                 C Licensee's Prohibited Activities. The only rights for giveaways, involving MLB-related games or
                 events (including any of the assets provided to Licensee under this A&,>reemeni and including through the
                 use of tickets thereto as prizes) conveyed by this Agreement to Licensee are those set forth in Schedule 3 to
                 Ethihit R and Licensee shall not l\ngage in additional such giveaways without the prior written consent of
                 MLBM1. Unless expressly permitted hereunder or authorized in advance in writing by MLBAM,
                 Licensee shall not advertise, promote, or provide from any interactive Media location owned or controlled
                 by Licensee any of the following activities: (i) MLB game ticket resales not authorin.~d by MLBAM; (ii)
                 unauthorized use, infringement, or violation of any MLB Proprietary Right including any MLB game
                 telecast or excerpt thereof; (iii) presentation of a group of images from any MLB game, commonly refon-ed
                 to as a "photo gallery"; and (iv) presentation of accounts and descriptions of MLB games, Notwithstanding
                 the foregoing, the Parties acknowledge and agree (to each such Party's knowledge) that the commercial
                 activities of Licensee on the Licensee-Controlled Properties and the content contained therein as of the
                 Effective Date shall not be Prohibited Content as described in this Section and the continued commercial
                 activities of Licensee on the Licensee-Contmlled Properties and the content described therein, substantially
                 as offered as of the Ef'foctive Date, shall not constitute breach of this Agretn1enL

                 D, Prohibited Business Activities, Neither Patty shall use any intellectual Property licensed hereunder by
                 the other Party in a manner that fa competitive with any good or service offered by the applicable licensor,
                 Each Party hereby represents and warrants that such Party is not engaged in a:nd will continue to not engage
                 in (du:ri.ng the Te.rm) any Pmhibited Business .Activities, "Prohibited Business Activities" shall mean any
                 activities or operations of a Party or its affiliates that involve: (i) un1avd'ul gambling, including with the
                 primary purpose of assisting an end user in betting on profossional or amateur sporting events or
                 accomplishments; or (li) Prohibited Substances.

                 E. No Spyware/Ad,vare. Neither Party shall knowingly use any spyware or adware in connection \vith
                 this Agreement Neither Party will knowingly distribute any commercial message, or authorize any third
                 party to distribute any commercial message, by means of spyware or adware in connection ,vith the
                 Approved Fantasy Game,

                 F. Non-Solicitation. Neither Party shall directly solicit for employment or as an independent contractor
                 any employee of the other Party without the other Party's prior vvritten consent during the Term and for a
                 period of one (l} year following expiration or termination of this Agreement; provided, however, that
                 neither Party shall be in breach of this Section if any employee of one Party initiates contact ,vith the other


                                                                                                                             45
       l 15357020 v1 l




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000495
                     Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 3 of 18


                 Party about an employment or independent contractor opportunity as a result of advertising, general
                 recruiting activities, participation in job fairs or other public dissernination about such oppominity.

       VUI. PROPRIETARY RIGHTS; MARK GUII)ELINES,

                 A 1\tLB.... Yroprietary Rlghts. Licensee hereby acknowledges the proprietary nature of the MLH
                 Proprietary Rights, and agrees that all right, title aud interest in and to them shall belong exclusively to the
                 applicable MLB Entities. Licensee represents and warrants that, to its knowledge, it has not made any
                 unauthorized use of any !VlLB Proprietary Right. MLBAM reserves all rights in the MLB Proprietary
                 Rights not expressly granted to Licensee hereunder. Licensee shall neither contest the validity or scope of
                 the appropriate MLR Entities' rights in the MLB Proprietary Rights by virtue of having entered into this
                 Agreement nor commit or permit any act or omission by it or any third party that may impair the
                 appropriate MLB Entities' rights in them.

                 H. Licensee Intellectual Propertv. Iv1LBAM hereby acknowledges the proprietary nature of the Licensee
                 Intdkctual Property, and agrees that all right, title and interest in and to them shall belong exclusively to
                 Licensee (or its licensors or other third party owners), aml MI.BAM and the MLB Entities shall have no
                 rights in or to any Licensee Intellectual Property other than as specifically set forth in this Agreement
                 MLBAM shall not di.splay any Lke.nsee lntd.lectual Property other than in accordance with the provisions
                 of this Agreement. MLBAM acknowfodg<;.'.S and agrees that tht.~ Approved Fantasy Games are a
                 commercially valuable a.sset of Licensee, the development of which required the investment of substantial
                 time, effort and cost by Licensee. MLBAM further acknowledges aud agn,>es that the Approved Fantasy
                 Gani.es contain trade secrets of Licensee and that they are Licensee's Confidential Information and a.re
                 proprietary to Licensee,

                 C Jnurement of Goodwilt All goodwill resulting from the other Party's use of the granting Party's Marks
                 will inure solely to the granting Party. Neither Party will, at any time during or after this Agreement,
                 register, attempt to register, claim any interest in, contest the use of or otherwise take any aclfon or inaction
                 which could reasonably be expected i:o adversely affect the validity of any of the other Party's Marks
                 {including any act or assistance to any act, ,vhid1 may infringe or kad to foe infringement of any such
                 Marks), Except as otherwise provided herein, the Pmties shall not have the right to use any variation of the
                 Marks of the other Party, or design any logo consisting of foe Marks of the other Party, without the other
                 Party's prior written approval, and upon such approval, such variations or logos shall become Marks
                 hereunder governed by the tenns hereof Neither Party shall conjoin or use any of the Marks of the other
                 Party with any other logo, word, symbol or design without the other Party's prior \.Vri1ten approval, and
                 neither Party shall use the Marks of the other Party in a manner that will generidze, dilute, tarnish, or
                 othewise damage the Marks or the goodwill associated therewith.

                 D. Mm:k...th1i9,elines, In its use of the Marks of the granting Party, each Party will comply with any
                 trademark usage guidelines of the granting Party lhat the trra.nting Party may comrmmicate in writing to the
                 other Party from time to time.

                         L     With regard to tbe MLB Marks, Jewel Event Marks and Club Marks, such guidelines shall be the
                               then-current MLB Style Guide, updated on a yearly basis, which will be provided by MLBAM. to
                               Licensee.

                         11.   With regard to MLBAM's use of Licensee .Marks, Licensee shall indicate the appropriate
                               trademark symbol (either "TM" or "®'') and a legend specifying that such Licensee Marks are
                               trademarks of Licensee and  wm     be in accordance with Licensee's then~current trademark usage
                               policies as provided in writing from time-to-time.

       IX.     ASSlGNMF.'.N'.L Except in connection with a Change in Control of a Party, neither Party may assign th.is
       Agreement without the prior writte11 consent of the other Party, such consent not to be unreasonably withheld,
       conditioned or delayed; provided, however, that rv1LBM1 may assign this Agreement upon a Change in Control or
       to any other MLB Enihy.

                                                                                                                               46
       l 15357020 vl l




HIGHLY CONFIDENTIAL                                                                                                  MLB-Olson-00000496
                    Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 4 of 18



       I




                        I
                        I




       Xl.      lfNT) USER Pl.

                 A, AP.P.XS1Y.ed Fantasv Game Tei.ms of Use an!'.! Privacy Policies; Qw.m~r~hiv.o.fHmLU~-~r...P..l.- End User Pf
                 shall remain the exclusive propt~ly of Licenst'IC and MLBA,\1 shall have no rights thereto. For purposes of
                 clarity, the foregoing restriction shaJl 1mt apply to any end user information acquired by MLBM1 as a
                 result of MLBAJvfs, any other MLB Party's or any Club's operations irrespective of "'11ether such
                 information is duplicative of End User PL

                 B, End {Jser Pl Se,q_ill:i.!Y, Licensee rcpresi.~nl:s and warrants that it shall at all times: maintain physical,
                 technical an<l administrative soour:ity measures, including recovery plans, that comply with Applicable
                 Law, that are reasonably designed to ensure the integrity, security and confidentiality of End User PI, and
                 that are designe<l to protect En.d User Pl from unlawfol, unwarranted, accidental, or unauthorized access,
                 disclosure, modification, or destruction,

       xn.       l)[SPUTE RESOLlJ'TION.

                 A. Any controversy or claim arising om of or relating to this .Agr1.-ement, or the breach thereof, sh.an be
                    settled as follows:

                        1.    The Party with a reasonable basis for dispute (" Aggrieved .Party") shall provide written notice to
                              the other Party ("Other Party") outlining the basis and details of the dispute, with specific
                              reference to the applicable Section(s) of this Agreement ("'Dispute Notice"),

                        11.   Senior ex1.:-'(:utivcs of l>oth Parties must use best efforts to meet (whether by phone or in-person)
                              within seven (7) days of the Other Party 's receipt of the Dispute Notice ("Escalation Period") with
                              a view to resolving, to the mutual satisfaction ofboth Parties. the matk·r(s) that is/are the subject of
                              tl1e Dispute Notice,

                                                                                                                                   47
       !15357020 vl l




HIGHLY CONFIDENTIAL                                                                                                     MLB-Olson-00000497
                     Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 5 of 18



                          iii.   1±: at the conclusion of the Escalation Period, the relevant senior executives of each Party are
                                 umtbk to mutually agree on such resolution, then ihe /\ggrievcd Party shall refer the dispute to, and
                                 it shall be settled by arbitration administered by, the /\merican Arbitration Association (the
                                 "AAA") in accordance with its Commercial Arbitration Rules andjudt,>n,ent on the award rendered
                                 by the arbitrator(s) may be entered in any court having jurisdiction thereof: The place of arbitration
                                 shall be Nev,; York County, New York state. Exc1.~pt as may be required by law, neither Party nor
                                 an arbitrator may disclose the existence, content, or results of any arbitration hereunder without the
                                 prior written consent of both Parties. The arbitration shall be conducted by one (1) arbitrator in
                                 accordance with the AAA Rules for Expedited Procedures, which arbitra!m shaU be selected in
                                 accordance with the AAA Rules for Expedited Procedures, and which arbitrator shall have had at
                                 least twenty years' experience in general commercial transactions and contract disputes, ln
                                 connection \Vith any arbitration proceeding: (a) no arbitrator shall have been employed by either
                                 Party hereto; (b) the arbitrator shall be neutral and independent of the Parties to this Agreement; (c)
                                 no arbitrator shaU be then-currently or previously affiliated with any Party's auditors (or attorneys);
                                 and (d) no arbitrator shall have a conflict of interest with (including, without limitation, any bias
                                 towards or against) either Party hereto, The award of the arbitrator shaU be accompanied by a
                                 reasoned opinion,

                          iv, Either Party also may, without waiving any remedy under this Agreement, seek frrn:n any couri of
                              competent Jurisdiction located in New York County, New York state, any interim or provisional
                              relief that is necessary to protect the ri.ghts or property of thai Party, pending the esiahlishment of
                              the arbitral tribnnaL Each of the Parties consents to the jurisdiction and venue of any such court
                              and -.,vaives any argmm~nt that any such court does not have jurisdiction over such Party or such
                              dispute or that venue in any such forum is not appmpriate or convenient

                   B, ln addition, in the event any of the following events occur during the Term:

                          L      Licensee fails to seek MLEAM's approval as required under Section n of Exhibit C, and MLBi\lvi
                                 provides Licensee a Dispute Notice regarding MLBAM's O?Jection to such change to the
                                 applicable Rules and Requirements,

                          n. .l'v1LBAM provides Licensee a Dispute Notice regarding Licensee's breach of its covenant to
                             comply with Applicable Law with respect to Licensee's Game Operations or its obligations under
                             ibis A&,rreemenl under Section XHLB (Cornpliance with Applicable Law) of this Exhibit U,

                          iii. MLBAM provides Licensee a Dispute Notice afrer Licensee fails to remedy within twenty-four
                               (24) hours any MLBAM objection to Prohibited Content as required pursuant to Section VILA
                               (Prohibited Content) of this Exhibit D, or

                          iv, ML BAM provides Licensee a Dispute Notict~ pertaining to the existence of a Compliance Event,

                     Then, upon MLBAM's written request, Licensee shall immediately suspend its use of the Licensed
                     Properties, and MLBAM, each MLB Party and each ParticipaJfog Club shall have the right to suspend all
                     marketing and promotion hereunder, until the matter has been resolved pursuant to the process set forth
                     in Section XU.A above.

               C     If any MLB Entity other than MLBAvl takes any action (or fails to act) in a manner that \Votild constitute
                     a breach of this Agreement, such act and/or omission shall be deemed a breach of this Aweement by
                     h1LBAlvL Nonvithstanding any term. to the contrary in this Agreement, Licensee covenants not to sue or
                     take any other action against any MLB Entity other than MLBAM regarding any dispute arising out of or
                     relating to this Af_.,,reemenL fa such action, discovery shall be limited to documents directly relevant to
                     one or more of the issues, In no event shall Licensee be entitled to, nor sha11 Licensee
                     seek, discovery (including, but not limited to, information requests/subpoenas/depositions) from the
                     Office of the Commissioner of HasebaH or its Bureaus, Committees, Subcommittees and Cmmdls, or call

                                                                                                                                      48
       ) 15357()20 VJ 1




HIGHLY CONFIDENTIAL                                                                                                       MLB-Olson-00000498
                      Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 6 of 18


                     as a witness, the Commissioner of Baseball or the owners of any Club. regarding any dispute arising out
                     of or relating to this Agreement

       XUI. A.ODITIONAL PROVISIONS.

                  A. Notices. Any not.ices required or permitted to be given hereunder by either Party to the other shall b,e
                  given in writing (i) by personal delivery; (ii) by a nationally recognized ovemight delivery company; or
                  (iii) by electronic or facsimile transmission, including PDF (with verification or confirmation of receipt or
                  delivery); in each case. addressed to the Parries as follows (or to b'nch other addresses as the Parties may
                  request in writing by notice given pursuant to this Section):

                    TOMLBAM:                               And            IQ.JJC.ENSliE:
                    MLB Advanced Media, LP.                               DraftKings, Inc,
                    75 Ninth Avenue                                       125 Summer Street
                    New York. New York 10011                              Suite 510
                    A.tten11on: General Counsel                           Boston, Massaclmsetts 02110
                                                                          A.11:enlion: Chief Executive Officer

                  Notices shalt be deemed receivt.xl on the earliest of perS<mal delivery, or twenty-four (24) hours following
                  deposit with an ovemight delivery company.




                  C Survival.. Sections lX.'8 (Equity),                                                          XI (Fantasy Grune
                  Ownership) and XII (Other) l)f the b(Jdy of this Agn:_';f.-n11::nt and St.-ctions H (Payment Terms), IV
                  (Confidential Information), V.A. (Representatkms and Warranties. ofhoth Parties), V.E (Indemnification of
                  MLBAlVf), V.F (Indemnification of Licensee), V.G (Indemnification Procedures}, VJI (Reasonable
                  Assistance), VJ (Limitation on Liability), VU) (Licensee' s Right of Refund), VtE (Efft."Ct of
                  Termination), VLF (No Competfrion),VH.F (Non-Solicitation), vm (Proprieta1y Rights; Mark Gw<lelincs),
                  X (Jnsu.rance), XU (Dispute Resolution) and xrn (Additional "Prov~sion.s) of this Exhibit D (Standard
                  Terms and Conditions) shall survive any tennfoation, cancelation, or expiration <)f this Agreement. All
                  defim."'I terms shall survive for purposes of the interpretation of any of the foregoing provision., which
                  survive.

                  D. i19.YJ:.'1l11!!1Ud!~. The validity, construction and enforceability of this Agreement shall be governed by
                  the laws of the State of New York.

                  E. .N.!2..lmnli~;d Wllivs;r. No failure or delay on the pa1t of the Parties hereto to exercise any right, powt'X,
                  or privilege hereunder or under any instrument exl.X:llted pursuant hereto shalt operate as a. waiver; nor shall
                  any single or partial exercise or any right, power, or privilege preclude any other or further exercise thereof
                  or the exercise of any other right, powel', or privilege. This Agreement shall not be modified or amended,
                  and no provision of this Agreement may b~i waiv~"<l, (,'JI.Cept in a writing executed by each of the Parties. .AJl
                  rights and remedies granted herein shall be in addition to other rights and remeclie,-. to which the Par.ties
                  may be entitled at law or in equity.
                  F. Jnterpre[l!tjQU, The Section headings contained herein are for convenience of reference and are not
                  intendt.-'-d to define or limit the scope of a:ny provision of this Agreement. Unless otherwise nnted, as used
                  in this Agreement, the W(>rds "include" and "including" and variati.ons thereof, will not be deemed to be
                  terms oflimitation, hut rather will be deemed to be followed by the words "but not limited to'' or "without

                                                                                                                                 49
       l !5357()20 v! t




HIGHLY CONFIDENTIAL                                                                                                   MLB-Olson-00000499
                      Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 7 of 18


                  limitation." This Agreement may be executed in one or more counterparts, each of which shall be deemed
                  an original, and shall bt,,-come effective and binding upon the Partie-., as of the Effective Date at such time as
                  all the signatories hereto have signed. a counterpart of this Agreement The detem1inatio11 that a:ny
                  provision of this Agreement is invalid <>r unenforceable shall not invalidate this Agreement, and the
                  remainder of this Agreement shall l>e valid and enforceable to the fullest. extent permitted by law. This
                  Agreement, including ·Kxhihits ,d, throu~h .E, and all schedules attached thercio, constitutes the fuJl and
                  complete understanding of the Parties with respect to the subject matter hereof and replaces an<l supersedes
                  all prior agrooments, including the 01.iginal Ab<rreement, and all other understandings and proposals by and
                  between the Parties, whether written or oral.

                  G. No Agency, Notwithstru1ding any term to the contrary in this Agreement, ncitht-•r Party v.ill make any
                  claims. rep1·esentatio11s, 01· warranties on behalf of the other Party, and neither Party is authorized to do so
                  by this At:,rroc1ner1L The rclati<mship beiween the Pat1ies will he that of independent. contractors. Nothing
                  contained herein is intended or     wm  be constmed to create or imply a partnership, joi11t venture, printipat,
                  or agent relationship or other joint relationship, and neither 11.arty \vill have the right, power, or authority to
                  hfod or create any obligatit)n, cxpres$ or implied, on behalf of the oth<:-'!' .P~irty, Neither Party shill be liable,
                  except as otherwise expressly provided in this Agreement, for any expenses, liabilities or otller obligations
                  incurred by the other Party.

                  H. Exhil:!i.lli. The following exhibits and schedules are attached hereto and incorporated herein:

                          •   Exhibit A: MLB Party and Club Licenses, Exclusivities and Official Desit,,"llltions

                          •   Exhibit B: MLB Party and Participating Club Marketing C\nnmitments and Sponsorship Program

                                  •   Schedulf! 1 to Exhibit Ji,: Digital and Televisfon Integration Jtming and Frequency Plan

                                  •   S..~bedule 2 to Exhibit B: Terrestrial Meditz Placement Plan

                                  •   /:,'chedtde 3 to Exhibit B: Jewel Event A1arketing Commitments & },,fLB Promotions

                          •   Exhibit C: Approved Fantasy Games

                          •   Exhibit C-1: Ucensee Website's Terms of Use

                          •   f~h.iblt C-2: Licensee Webs.itc's Priv,¼Cy PoHcy

                          •   Exhibit C-3: Licensee's 2015 MLB Regular Season Daily Salary Cap Style Game Rules and
                              Eligibility Requirements.

                          •   ~ : Standard Terms and Conditions

                          •   Exllibit E: Competitive Brands




                                                                                                                                     50
       ! 1$35702/J vl I




HIGHLY CONFIDENTIAL                                                                                                       MLB-Olson-00000500
                      Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 8 of 18




                                                                                            5l
       l J535702() v! !




HIGHLY CONFIDENTIAL                                                                 MLB-Olson-00000501
DocuSign Envelope ID: 1EB43DC4-2664-40DA-8F69-16DB1 F8F4044
                      Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 9 of 18



                                                   THIRD AMENDMENT TO
                                      AMENDED AND RESTATED G~JE LICENSE
                                       AND l\fARKETING RIGHTS AGREEMENT

               This Third Amendment to the Amended and Restated Game License and .M arketing Rights Agreement
       (this "Amendment"), shall be effective as of April 13, 2017 (the "Amendment Effective Date") through
       March 31, 2018 (such time period, the "2017 Amendment Term"), and is made and entered into by and
       between .M LB Advanced Media, L.P. ("MLBAM"), a Delaware limited partnership, with its principal place of
       business at 75 Ninth Avenue, New York, NY 1001 1, and DraftKings, Inc. ("Licensee"), a D elaware
       corporation, with its principal place of business located at 125 Summer Street, Suite 510, Boston, :MA 02110,
       and shall modify the Amended and Restated Game License and Marketing Rights Agreement between the
       Parties, effective as of March 31, 2015, as amended as of March 15, 2016, and as of June 23, 2016, (the
       "Agreement"). Capitalized terms used herein without definition shall be given the meanings ascribed to such
       terms in the Agreement.

                The Parties hereby agree to amend the Agreement as follows:




       2.

       3.                        shall be excluded from the definition of "Competitive Brand".

       4.      The remaining balance of the Year 2 License Fee, equal to -           payable pursuant to Section
       IX.A(ii) of the Agreement shall be paid by Licensee to MLBAM upon the dual execution of this Amendment.

       5.      Reference to "Section II (MLBN)" in the first sentence of Section ill.B. shall hereby be deleted in its
       entirety.

       6.     Section IX.A(iii) of the Agreement shall hereby be deleted in its entirety and replaced with the
       following:

                m. Year 3 License Fee. -                 (the "Year 3 License Fee"), in the follo'V\~ng installments:

                    a.                on April 30, 2017;
                    b.                on Aug 1, 2017;


       7.       A new Section IX.B(ii) shall be added after Section IX.B(i) and shall read as follows:

                ii. Additional Equity Grant. Licensee shall issue to ~JLBAM on the date of the Third Amendment an
                additional -           in equity, pursuant to the terms of that certain Series E-1 Preferred Stock
                Purchase Agreement, dated as of March 1, 2017, as amended from time to time, including such
                amendment (all other necessary ancillary agreements related thereto) entered into by the Parties on the
                date of the Thi rd Amendment. For purposes of this Agreement, "Third Amendment" means that
                certain Thi rd Amendment to this Agreement, with an effective date of April l3, 2017, by and between
                MLB Advanced Media, L.P., a Delaware limited partnership, \vith its principal place of business at 75




HIGHLY CONFIDENTIAL                                                                                           MLB-Olson-00000502
DocuSign Envelope ID: 1EB43DC4-2664-40DA-8F69-16DB1 F8F4044
                     Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 10 of 18


                Ninth Avenue, New York, NY 1001 1, and DraftKings, Inc., a Delaware corporation, with its principal
                place of business located at 125 Summer St reet, Suite 510, Boston, MA 02110



       8.


       9.       For the 2017 Amendment Term, subsection (iii) of Section II.C. of Exhibit A shall hereby be deleted
                in its entirety and replaced with the following:

                        (iii) grant any official designation as an "official mini-fantasy game" or an "official daily
                        fantasy game" or confusingly similar designation (e.g., relating to any fantasy game in the
                        Fantasy Games Category) to any third party

        10.     For the 2017 Amendment Term, Section II.D . of Exhibit A shall not apply and replaced with the
                following for the 2017 Amendment Tem1:

                    D. Designations. The term "MLB Designation(s)" shall mean (i) "An Official Partner of Major
                        League Baseball;" (ii) in and relating to Approved Fantasy Games branding: "An Official
                        Daily Fantasy Game of Major League Baseball;" and (iii) designations of similar import
                        reasonably requested by L icensee and approved by Licensor (such approval not to be
                        unreasonably withheld)

        11. Section III.D . of Exhibit A shall not apply for the 2017 Amendment Term.

        12. Subsection (ii) of Section V.B. of Exhibit A shall not apply for the 2017 Amendment Term.

        13. Section II of Exhibit B shall not apply for the 2017 Amendment Term.

        14. Section V.B. of Exhibit B shall not apply for the 2017 Amendment Term.

        15. Section V.E. of Exhibit B shall not apply for the 2017 Amendment Term.

        16. Schedule 1 to Exhibit B of the Agreement shall hereby be deleted in its entirety and replaced with
           Schedule 1 to be mutually agreed upon by the Pa11ies and attached hereto no later than fifteen (1 5) days
           following the dual execution of this Amendment, such agreement to not be unreasonably withheld.

        17. Schedule 2 to Exhibit B of the Agreement shall not apply for the 2017 Amendment Term.

        18. Schedule 3 to Exhibit B of the Agreement shall hereby be deleted in its entirety and replaced with
              Schedule 3 to be mutually agreed upon by the Parties and attached hereto no later than fifteen (15) days
              following the dual execution of this Amendment, such agreement to not be unreasonably withheld.

       19. Prior to December 31, 2017, tv.lLBAM, in its sole discretion, shall elect to either (i) enter into an
       amendment to the Agreement that, among other terms to be mutually agreed upon by the parties, (a) extends
       Licensee '                                            through the remainder of the term of the Agreement
       (which such Licensee
       any affiliate of either, chosen by .               ·scretion) and (b) reduces each of the Year 4 Licensee
       Fee and Year 5 Licensee Fee                           of the applicable Licensee Fee; or (ii) allow this
       Amendment to expire at the end of the 2017 Amendment Term per the terms of this Amendment. For


                                                                                                                     2




HIGHLY CONFIDENTIAL                                                                                     MLB-Olson-00000503
DocuSign Envelope ID: 1 EB43DC4-2664-40DA-8F69-16DB 1 F8F4044
                      Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 11 of 18


        pmposes of clarity, in the event MLBAM elects clause (ii) above, the terms of 1he Agreement shall continue to
        govern and 1his Amendment shall be null and void at the conclusion of 1he 2017 Amendment Tenn.

        To 1he extent any terms herein conflict wi1h 1he Agreement, 1he terms herein shall control. Except as
        expressly set forth herein, the Parties agree that the Agreement shall not be o1heiwise modified or amended.
        Upon complete execution, 1he terms set forth herein shall be incoiporated into 1he Agreement as 1hough
        originally set forth 1herein for the duration of the 2017 Amendment Tenn and all references to 1he Agreement
        during the 2017 Amendment Tenn shall be understood to include 1his Amendment.




                                                                                                                    3




HIGHLY CONFIDENTIAL                                                                                    MLB-Olson-00000504
DocuSign Envelope ID: EF857353-E900--429C-AFBE-639CE0E3C086
                                Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 12 of 18



        I I I I I I 11 II I I I II Il JTI I I I I I I IllJ [IT]


         DraftKings, Inc.:                                                                                                    MLB ADVANCED MEDIA, L.P.,
                                                                                                                              By its General Partner,
                                                                                                                              MLB Advanced Media, Inc.:

                                                                                                                                                          joocu~~: b>,~
         I 111 111111111101111111111011111111011111111111111111111111111111111111111 1 ,-11,.. ,.,11,. . ,.11.....   n,......
                                                                                                             II 11-11.....,1tmu..........,..1~-~t......tA.,.,.,tn"'"l .,.,.,ll'l """ll .,.,.,II,. ,.,.,111=11. . .,11=11,
                                                                                                                                                                                                                   I . ,.111.. 11,.,.,........
                                                                                                                                                                                                                                       nI

         I 111 111111111111111111111111111111111111111111111111111111111111111111111111                                       I I II I llllllllllllll fffiH'lll MrlEffllH ltniarlr11111111111111111111111111 1

         I 11 1111 11 11111111111111111111111111111111111111111111111111111111111111111111111                                 I II IIO ll ll 111111111111t1~n 111 Rm1r1rnn lrfflfWttffll 1111111111111111 II 111

         I I II IIll II II II II II II II II II II II II II II II II II 1111111111111111 II 1111111111111111 I                I 111111111111111          oMi1Mf&n fi II Ii 1niil&i1nn 10M1 rffirr11 II II II II II I




HIGHLY CONFIDENTIAL                                                                                                                                                                                               MLB-Olson-00000505
DocuSign Envelope ID: 1 EB43DC4-2664-40DA-8F69-16DB 1 F8F4044
                      Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 13 of 18



        ACKNOWLEDGED AND AGREED TO BY:


        DraftKings, Inc.:                                       MLB ADVANCED MEDIA, L.P.,
                                                                By its General Partner,
                                                                MLB Advanced lVIedia, Inc.:



        By:
              Q~~.b~.
                    -&G.M!l111.gg4e,~ .- - - - - - - - - - -
                                                                By:   -----------------
                  Janet Holian
        Name:    ----------------
                                                                Name:    ----------------

                   chief Marketing officer
        Title:   -----------------
                                                                Title:   -----------------

                 4/13/2017
        Date:    -----------------
                                                                Date:    -----------------




                                                                                                         4




HIGHLY CONFIDENTIAL                                                                           MLB-Olson-00000506
                 Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 14 of 18



                                          STOCK PURCHASE AGREEMENT

                TlflS STOCK PURCHASE AGREE.IVlENT (this ''Agreement") is made as of May 31, 2019 (the
        "Effective Date") by and among MLB Advanced Media, L.P. and Saugatuck River Ventures, LLC (each,
        a "Seller" and collectively, the "Sellers"), each of the entities and individuals set forth on the Schedule of
        Purchasers attached hereto as Exhibit A (each, a "Purchaser" and collectively, the "Purchasers") and, for
        purposes of Sections l.02(a)(v), 4.03, 4.05, 5.01, 5.03 and 5.04 only, DraftKings Inc., a Delaware
        corporation (the "Company").

                                                           RECITALS

                 WHEREAS, fv1LB Advanced Media, L.P. owns (i) ~                   s of common stock, par value
        IIIIIIIIPer share, of the Company (the "Common Stock"), ~                 shares of Series E-1 Preferred
        Stock, par value IIIIIIIIPer share, of the Company (the "Series E-1 Preferred") (such shares, the "MLB
        Shares");

                 WHEREAS, Saugatuck River Ventures, LLC holds a warrant for the purchase of up to -
        shares of Common Stock (the " Warrant" ) for an aggregate exercise price o~               (the "Exercise
        Price") and desires to exercise all such shares (such exercise, the "Warrant Exercise") immediately prior
        to the Closing (such exercised shares, the "SRVShares" and together with the MLB Shares, the "Shares").

                 WHEREAS, immediately following the Warrant Exercise, Sellers desire to sell the Shares to
        Purchasers, and Purchasers desire to purchase the Shares from Sellers, upon the terms and subject to the
        conditions set forth in this Agreement.

                                                        AGREEMENT

                 In consideration of the respective representations, wan-anties, covenants and agreements set forth
        herein, the parties hereto agree as follows:

                                                        ARTICLE I

                                                     l11e Stock Purchase




                        SECTION 1.02.Closing: Delive1y . The consummation of the transaction contemplated
        hereby shall occur on the Effective Date, or at such other time as the parties may mutually agree (the
        "Closing").

                         (a) On or prior to the Closing:

                              (i) Each Purchaser will deliver (1) to Sellers or their designees, by wire transfer to an
        account designated by Sellers, the amount(s) set forth opposite such Purchaser's name on Exhibit B, such
        that Sellers shall receive an aggregate amount equal to the Purchase Price less the Exercise Pri.ce (the
        "Sellers Purchase Price"), and (2) to the Company, by wire transfer to an account designated by the


        203026446 v4




HIGHLY CONFIDENTIAL                                                                                         MLB-Olson-00000507
                 Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 15 of 18



        Company, the amount set forth opposite such Purchaser's name on Exhibit B, such that the Company shall
        receive an aggregate amount equal to the Exercise Price (the "Company Purchase Price").

                            (ii) Each Purchaser will deliver to the Company ( 1) an executed Adoption Agreement
        to the Voting Agreement (as defined below), in the form attached hereto as Exhibit C (the ''Adoption
        Agreement"), and (2) an executedjoinder agreement to the Company Agreements (defined below), in the
        fonn attached hereto as Exhibit D (the "Joinder Agreement");

                          (iii) Immediately prior to the Closing, Saugatuck River Ventures, LLC will deliver to
        the Company an exercise notice for the Warrant duly endorsed for the SRV Shares to effectuate the Warrant
        Exercise;

                           (iv) Each Seller will deliver to Purchasers a stock power duly endorsed for the total
        number of Shares to be sold to Purchasers hereunder in proper form for the transfer of the Shares to
        Purchasers hereunder, in the fonn attached as Exhibit E;

                             (v) Each Seller hereby irrevocably instructs the Company to, and the Company shall,
        upon (1) the written confirmation by such Seller or its designee of receipt of the Sellers Purchase Price
        (which may be by email to the Company), (2) confirmation by the Company of the Warrant Exercise and
        receipt of the Company Purchase Price, (3) receipt of the fully executed Agreement, Adoption Agreements,
        Joinder Agreements and stock powers by the Company and (4) compliance with Section I. 02(b) below: (A)
        cancel any stock certificates issued to Sellers representing the Shares and (B) issue to Purchasers stock
        certificates evidencing the Shares in Purchasers' names, in accordance with Exhibit B. The Company
        hereby acknowledges that the wire transfer made pursuant to Section l.02(a)(i)(2) shall be deemed to have
        occurred on behalf of Saugatuck River Ventures, LLC concurrently with the Warrant Exercise; and

                            (vi) Each Seller will deliver to Purchasers a statement in accordance with the
        requirements of Treasury Regulation Section l.l 445-2(b )(2) that it is not a "foreign person" as defined in
        Section 1445(±)(3) of the Code.

                         (b) Prior to the Closing, each Seller will: (A) provide the notice specified in Section
        2.12(c) of the Investor Rights Agreement (defined below) to the Company (with a copy to Purchasers); (B)
        notify the Company of the contemplated sale of the Shares in accordance with Section 2.12(c) of the
        Investor Rights Agreement; (C) deliver to the Company the stock certificates representing the Shares, if
        any, accompanied by one or more duly executed stock powers; and (D) execute and submit to the Company
        such other transfer documentation as may be reasonably required of the Sellers in connection with the sale
        of the Shares.

                         SECTION 1. 03. Conditions Precedent to the Obligations of the Purchasers. The obligations
        of the Purchasers under this Agreement with respect to the Shares to be transferred at the Closing are subject
        to the fulfillment of each of the following conditions, unless waived by the Purchasers in writing, at or
        before the Closing:

                         (a) Representations and Warranties. The representations and warranties of the Sellers
        contained in this Agreement shall be true and correct as of the Closing.

                         (b) Performance of Agreements. The Sellers shall have performed and complied with all
        of their covenants and other obligations contained in this Agreement required to be performed or complied
        with at or before the Closing.




                                                         -2-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                        MLB-Olson-00000508
                 Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 16 of 18



                        (c) Restrictions on Transfer. The Sellers shall have complied in all respects with Section
        2.12(c) of the Investor Rights Agreement and the Company's Bylaws (the "Bylaws"), unless otherwise
        waived in writing by the Company.

                                                         ARTICLE II

                                          Representations and Warranties of Sellers

                       Each Seller hereby represents and warrants, severally and not jointly, to Purchasers and
        the Company as of the date hereof and as of the date of Closing as follows:

                         SECTION 2.0 l .Authoritv: Noncontravention. Seller has the legal capacity to execute and
        deliver this Agreement, to consummate the transactions contemplated hereby and to comply with the
        provisions of this Agreement. The execution and delivery by the Seller of this Agreement and the
        performance by the Seller of its obligations hereunder have been duly authorized by all requisite action on
        the part of the Seller. This Agreement has been duly executed and delivered by Seller and, assuming the
        due authorization, execution and delivery by Purchasers, constitutes a valid and binding obligation of Seller
        enforceable against Seller in accordance with its terms, except as such enforceability may be limited by
        (i) applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application
        affecting the enforcement of creditor's rights generally and (ii) general principles of equity. Subject to the
        consent of the Company as provided herein, the execution and delivery of this Agreement and the
        consummation of the transactions contemplated hereby and compliance by Seller with the provisions of
        this Agreement do not and will not conflict with, or result in any violation or breach of, or default (with or
        without notice or lapse of time, or both) under any provision of any contract, agreement, instrument,
        judgment, order or decree of any court or governmental agency to which Seller is a party or any of its
        properties or assets is subject or any law or regulation applicable to Seller, other than any such conflicts,
        violations, breaches, defaults, rights, losses, liens or entitlements that individually or in the aggregate could
        not reasonably be expected to impair in any material respect the ability of Seller to perform its obligations
        under this Agreement.

                         SECTION 2.02. Title to Shares. Immediately after the Warrant Exercise and prior to the
        Closing, Seller is the sole record and beneficial owner of, and holds and has good and valid title to, the
        Shares to be purchased by Purchasers from Seller hereunder, and the certificates representing the Shares, if
        any, are free and clear of any liens, pledges, options, voting agreements, trusts, restrictions of any nature
        (including vesting or repurchase rights of the Company) and any other encumbrances of any kind except as
        provided in the Certificate of Incorporation, as amended and/or restated (the "Cert(ficate"), Bylaws or the
        Company Agreements (collectively, "Claims"). At the date of the Closing, Purchasers will acquire valid
        marketable title to the Shares, free and clear of any Claims, and will acquire all of Seller's right, title and
        interest in and to the Shares. Seller is not obligated to transfer the Shares to any other person or entity.
        Assuming the Purchasers receive no notice of any adverse claims to the Shares, upon consummation of the
        transfer of the Shares to the Purchasers in accordance with the terms hereof and the delivery of the
        certificates representing the Shares, each Purchaser shall be a "protected purchaser" within the meaning of
        Section 8- 303 of the Uniform Commercial Code as in effect in the State of New York.

                       SECTION 2.03. Brokers; Fees and Expenses. No broker, investment banker, financial
        advisor or other person is entitled to any broker's, finder's, financial advisor's or other similar fee or
        commission, or the reimbursement of expenses, in connection with the transactions contemplated by this
        Agreement based upon arrangements made by or on behalf of Seller. Seller agrees to indemnify and hold
        Purchasers harmless from and against any claim or liability resulting from any party claiming any such
        commission or fee, if such claims shall be contrary to the foregoing statement.


                                                           ..,
                                                          -.)-

        203026446 v4




HIGHLY CONFIDENTIAL                                                                                           MLB-Olson-00000509
                 Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 17 of 18



                        SECTION 2.04. Investment Decision. Seller has received, has had ample opportunity to
        review and has reviewed, a copy of this Agreement and such other documents and information as it has
        deemed appropriate to make its own analysis and decision to enter into this Agreement and to sell the Shares
        owned by Seller to Purchasers on the basis of such analysis. Seller is a sophisticated individual or entity
        familiar with transactions similar to those contemplated by this Agreement, has adequate information
        concerning the business and financial condition of the Company, has such knowledge and experience in
        business and financial matters, or has consulted with its own financial or legal advisors, to enable Seller to
        understand and evaluate this Agreement and form an investment decision with respect thereto. Seller
        understands and acknowledges that (a) neither the Company nor Purchasers (except as set forth in Article
        III below) makes any representations with respect to the transactions contemplated hereby or the Shares,
        including, without limitation, with respect to the current or future fair market value of such Shares and
        (b) none of the Company, Purchasers or their respective affiliates or agents has given Sellers any investment
        advice, opinion or other information on whether the sale of the Shares owned by Seller is prudent. Seller
        acknowledges that (i) the Purchasers and their respective affiliates or agents currently may have, and later
        may come into possession of, non-public information with respect to the Company that is not known to
        Seller and that may be material to a decision to sell the Shares, including, without limitation, information
        that Purchasers or their affiliates may have received from the Company on a confidential basis ("Seller
        Excluded Information") and (ii) Seller has determined to sell the Shares notwithstanding its lack of
        knowledge of the Seller Excluded Infonnation. Seller hereby acknowledges that any future sale of shares
        of the Company's capital stock could be at a premium or a discount to the Purchase Price, and such sale
        could occur at any time or not at all. Except as set forth in Article III hereof, Seller hereby acknowledges
        that it has not relied on any representation or statement of Purchasers or the Company in making its
        investment decision in selling the Shares.

                          SECTION 2.05.Consents. Other than the Seller's delivery of the documents set forth in
        Sections l.02(a)(iii), (a)(iv) and (b) hereof, the consent of the Company as provided herein and the re-
        registration of the Shares by the Company to the Purchasers, no approval, consent, authorization or order
        of, notice to or registration or filing with, or any other action by, any governmental authority or any other
        person or entity is required of the Seller in connection with the due execution and delivery by the Seller of
        this Agreement and the performance of the Seller's obligations hereunder.

                          SECTION 2.06.Litigation. There is no action, lawsuit, arbitration, claim or proceeding
        pending or, to the knowledge of the Seller, threatened, against the Seller that involves any of the transactions
        described in this Agreement or that could reasonably be expected to impede the consummation of such
        transactions.

                          SECTION 2. 07. Securities Laws. The Seller has not offered to sell any portion of the Shares
        or any interest therein in a manner which would require the sale of the Shares to the Purchasers hereunder
        to be registered under the Securities Act (defined below) or any other applicable securities laws. Seller has
        not offered to sell the Shares by means of any general solicitation or general advertising within the meaning
        of Rule 502(c) under the Securities Act.

                         SECTION 2.08.Receipt of Information. The Seller or its affiliate is a stockholder of the
        Company and, in such capacity, has received, or has access to and has the ability to receive, the information
        with respect to the Company and the Shares provided by the Company to its stockholders.




                                                          -4-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                          M LB-Olson-00000510
                   Case 1:20-cv-00632-JSR Document 64-6 Filed 05/06/20 Page 18 of 18



                                                       ARTICLE III

                                        Representations and vVarranties of Purchasers

                   Each Purchaser represents and warrants, severally and not jointly, to Sellers and the Company as
        follows:

                          SECTION 3.01.Authority; Noncontravention. Purchaser has the reqms1te power and
        authority to execute and deliver this Agreement, to consummate the transactions contemplated hereby and
        to comply with the provisions of this Agreement. The execution and delivery by the Purchaser of this
        Agreement and the performance by the Purchaser of its obligations hereunder have been duly authorized
        by all requisite action on the part of the Purchaser. This Agreement has been duly executed and delivered
        by Purchaser, and, assuming the legal capacity, due execution and delivery by Sellers, constitutes a valid
        and binding obligation of Purchaser, enforceable against Purchaser in accordance with its terms, except as
        such enforceability may be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium
        and other laws of general application affecting the enforcement of creditors' rights generally, and
        (ii) general principles of equity. The execution and delivery of this Agreement and the consummation of
        the transactions contemplated hereby and compliance by Purchaser with the provisions of this Agreement
        do not and will not conflict with, or result in any violation or breach of, or default (with or without notice
        or lapse of time, or both) under any provision of any contract, agreement, judgment, instrument, order or
        decree of any court or governmental agency to which Purchaser is a party or any of its properties or assets
        is subject or any law or regulation applicable to Purchaser, other than any such conflicts, violations,
        breaches, defaults, rights, losses, liens or entitlements that individually or in the aggregate could not
        reasonably be expected to impair in any material respect the ability of Purchaser to perform its obligations
        under this Agreement.

                       SECTION 3.02. Brokers; Fees and Expenses. No broker, investment banker, financial
        advisor or other person is entitled to any broker's, finder's, financial advisor's or other similar fee or
        commission, or the reimbursement of expenses, in connection with the transactions contemplated by this
        Agreement based upon arrangements made by or on behalf of Purchaser. The Purchaser agrees to indemnify
        and hold the Sellers harmless from and against any claim or liability resulting from any party claiming any
        such commission or fee, if such claims shall be contrary to the foregoing statement.

                         SECTION 3.03. Investment Decision. Purchaser has received, has had ample opportunity
        to review and has reviewed, a copy of this Agreement and such other documents and information as it has
        deemed appropriate to make its own analysis and decision to enter into this Agreement and to purchase the
        Shares being purchased by Purchaser on the basis of such analysis. Purchaser is a sophisticated individual
        or entity familiar with transactions similar to those contemplated by this Agreement, has adequate
        information concerning the business and financial condition of the Company, has such knowledge and
        experience in business and financial matters, and/or has consulted with its own financial or legal advisors,
        to enable it to understand and evaluate this Agreement and form an investment decision with respect thereto.
        Purchaser understands and acknowledges that (a) neither the Company nor Sellers (except as set forth in
        Article II above) make any representations with respect to the transactions contemplated hereby or the
        Shares, including, without limitation, with respect to the current or future fair market value of such Shares
        and (b) none of the Company, Sellers or their respective affiliates or agents has given Purchaser any
        investment advice, opinion or other information on whether the purchase of the Shares is prudent. Purchaser
        acknowledges that (i) the Sellers and their respective affiliates or agents currently may have, and later may
        come into possession of, non-public information with respect to the Company that is not known to Purchaser
        and that may be material to a decision to purchase the Shares, including, without limitation, information
        that Sellers or their affiliates may have received from the Company on a confidential basis ("Purchaser
        Excluded Information") and (ii) Purchaser has determined to purchase the Shares notwithstanding its lack

                                                         -5-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                        MLB-Olson-00000511
